DETAILED ACTION

	This is in reply to communication filed on 10/26/2022.
	Claims 1-28 have been cancelled. 
	Claims 29 and 41 have been amended. 
	Claims 29-48 are currently pending and have been examined.
	The earliest effective filing date of the present application is 04/28/2015.


Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2022 has been entered.

	
Response to Arguments
	Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such generic placeholder claim limitations, and coupled functional language, are:

Claim 41: 
1) A generic placeholder of “a key identification module” for the following function of “identify … a key blank based on the decrypted key information”. Further, the generic placeholder “module” is not modified by sufficient structure that is tied to the performance of the claimed function.  Accordingly, the module invokes 35 USC 112(f) claim interpretation. A review for the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation: the claimed “key identification module” correspond to “the machine-based system may comprise a machine vision-based system as is known in the art. The machine vision based system may comprise one or more light sources. In some embodiments, the light source(s) may output visible light. In other embodiments, the light source(s) may output infrared, near-infrared, or ultraviolet light. The machine vision based system may further comprise one or more digital cameras, which may be configured to acquire a visual image of the received master key. Additionally or alternatively, the machine-based systems or devices may comprise one or more laser scanners, which may be configured to scan the blade of the received master key”, see specification [0044] (emphasis added by examiner). Accordingly, the examiner finds the claim is definite.
2) A generic placeholder of “a key cutting module” for the following function of “cut … the key blank based on the decrypted key information”. Further, the generic placeholder “module” is not modified by sufficient structure that is tied to the performance of the claimed function.  Accordingly, the module invokes 35 USC 112(f) claim interpretation. A review for the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation: the claimed “key cutting module” correspond to “aligning and positioning a key blank for the cutting process. These devices, whose operation will be described in more detail below, may comprise pins, clamps, springs, or other related devices and mechanisms to facilitate alignment of the key blank in both lateral and longitudinal space … may comprise one or more cutting wheels … milling devices … one or more cutting wheels and one or more milling devices … may comprise an electronic trace device”, see specification [0045-0047] Accordingly, the examiner finds the claim is definite.
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 29, 36-42 and 46-48 are rejected under 35 U.S.C 103 as being unpatentable over US. Pat. Pub. NO. 2013/0173044 to Marsh et al. (“Marsh”) in view of US Pat. Pub. No. 2010/0106649 to Annan (“Annan”).

	Regarding claims 29 and 41. Marsh teaches a key duplication kiosk, comprising: 
	a key identification module configured to determine key information associated with a master key inserted into the key duplication (Marsh, Fig. 3; “Scan key 320”. “[0062]; “scan user’s key”. Fig. , [0030]; “kiosk 200”) kiosk (Marsh, Fig. 1, [0029]; “one or more key detector(s) 106”). [0027]; “detect a bitting pattern and a blank type of a user's key. This bitting pattern, blank type, and any other suitable information can then be stored in any suitable storage mechanism”); 
	one or more memory devices configured to store instructions (Marsh, Fig. 1, [0029]; “storage 108”. [0027]; “generate a duplicate of the key without the presence of the original key. This can be accomplished by retrieving the stored information from storage”); and 
	one or more processor devices configured to execute the stored instructions to (Marsh, Fig. 1, [0029]; ‘a hardware processor 110”):
	receive a request to store the key information determined by the key identification module (Marsh, Fig. 3; “Input? 306” > “save key template”.[0060]; “[0060] If the user selects to save a key template”); 
	receive identification information for a user (Marsh, Fig. 3; “receive user info 316”. [0060]; “user information can be received. Any suitable user information can be received, and this information can be received in any suitable manner … user name … user physical address, user phone number … user identification number … using user input device(s) 104”)); 
	after receiving the identification information, send communication to the user device requesting a security code (Marsh, Fig. 3; “receive security info 318”. [0061]; “receive security information. Any suitable security information can be received and this information can be received in any suitable manner, in some embodiments. For example … a user password, a user spoken word, a user fingerprint scan, a user retina or iris scan a face image, a DNA sample, a palm print, a hand geometry measurement and/or any other suitable security information can be received using one or more user input device(s) 104”): 
	verify the identity of the user based on the received identification information and by confirming a security code (Marsh, [0028]; “verify user identification through biometric scanning to provide a secure method for duplicating sensitive keys (e.g., a home key, a vehicle key, etc.)”); 
	encrypt the key information; and 	store the encrypted key information (Marsh, Fig. 3; “store info 322”. [0063]; “the information received at 316, 318, and/or 320 can be stored … the information can be encrypted prior to being stored … kiosk is used to save a key template”).  

	Marsh fails to explicitly disclose from a user device associated with the user after receiving the identification information, send communication to the user device requesting a randomly generated numerical security code; verify the identity of the user by confirming the identification information and the randomly generated numerical security code received from the user device associated with the user”. However, Annan teaches:
from a user device associated with the user after receiving the identification information, send communication to the user device requesting a randomly generated numerical (Annan, [0060]; “automatically generates a payment code for the transaction (step 120) … is a six to eight-digit number”) security code (Annan, Fig. 3; “user initializes transaction authorization application and requests payment code 110”. [0059]; “The method begins when the user initializes the transaction authorization application on the mobile device 20 and requests a payment code (step 110). When the transaction authorization application is started up, the user enters the personal identification number and password when prompted by the transaction authorization application visually via the display 64 of the mobile device 20”); 
	verify the identity of the user by confirming the identification information (Annan, [0059]; “These are the same personal identification number and password established during setup of the transaction authorization application on the mobile device 20 for the user, and authenticates the user of the mobile device 20 to the transaction authorization application”) and the randomly generated numerical security code received from the user device associated with the user (Annan, [0061]; “Once the transaction authorization application on the mobile device 20 has generated the payment code … for validation”);

	Therefore, it would have been obvious to one of ordinary skill in the kiosk art at the time of filing to modify Marsh to include from a user device associated with the user after receiving the identification information, send communication to the user device requesting a randomly generated numerical security code; verify the identity of the user by confirming the identification information and the randomly generated numerical security code received from the user device associated with the user, as taught by Annan, where this would be performed in order to reduce the number of keystrokes that the user of the mobile device provides via a merchant system to authorize a transaction. See Annan [0049].

	Regarding claim 36. The combination of Marsh in view of Annan discloses the key duplication kiosk of claim 29, wherein the one or more processors is configured to store the encrypted key information in a database associated with the key duplication kiosk (Marsh, [0063-0065]; “he information stored at 322 can then later be accessible by the same hardware and/or any other suitable hardware. For example, …  first kiosk is used to save a key template … information on a key type and bitting information of a key provided by the user … being stored in storage device 108”).

	Regarding claim 37. The combination discloses the key duplication kiosk of claim 29, wherein the one or more processors is configured to store the encrypted key information on the user device by transmitting the encrypted key information to the user device (Marsh, [0065]; “information on a key type and bitting information of a key provided by the user can be sent to the user … the information can be sent to the user by e-mail, text message, mail, or any other suitable manner of sending the information”).  

	Regarding claims 38 and 42. The combination discloses the key duplication kiosk of claim 29, wherein the one or more processors is configured to receive identification information from the user device via wireless communication (Marsh, as seen in Fig. 1, the “hardware processor 110” is connected to “communication network interface 112”. [0039]; “a wireless network interface”).  

	Regarding claim 39. The combination discloses the key duplication kiosk of claim 38, wherein the wireless communication includes one or more of cellular, WiFi, Bluetooth, or near-field communication (Marsh, [0037]; “Communication network interface 112 can be any suitable interface facilitating communications on a communication network … a telephone network interface … Bluetooth … mobile … satellite … and/or any other suitable interface”).  
Examiner note: the examiner notes that many claims reciting the language of “or”.
Under the claims’ broadest reasonable interpretation only one of these conditional statements need be satisfied by the prior art.

	Regarding claim 40. The combination discloses the key duplication kiosk of claim 29, further includes an imaging device configured to capture an image of the master key, and the one or more processors is further configured to generate the key information based on the captured image (Marsh, [0053]; “capturing one or more images of the blank, or by using any other suitable technique for determining the properties of the blank, such as the techniques for determining the properties of a key”. [0079]; “an imaging device 406 can be used to capture an image 502 of key 402 … Using these two images, parameters unique to each key can be detected in order to correctly determine both the bitting pattern and key blank type of the key”).

	Regarding claim 46. The combination discloses the key duplication kiosk of claim 41, wherein the decrypted key information includes: the identity of the key blank corresponding to a master key; and a bitting pattern associated with the master key (Marsh, [0027]; “detect a bitting pattern and a blank type of a user's key. This bitting pattern, blank type, and any other suitable information can then be stored in any suitable storage mechanism … electing a blank key corresponding to the blank type, cutting the blank key according to the bitting pattern, and dispensing the key to the user”. See [0038-0040]).   
	Regarding claim 47. The combination discloses the key duplication kiosk of claim 46, wherein the bitting pattern of the master key includes one or more of: a pattern of notches located on one or more edges of the key blade of the master key; and a pattern of cuts on a broad side of the key blade of the master key (Marsh, [0034]; “an instruction can be indicated by the presence of a physical indication to not copy the key. For instance, a notch can be cut in the top of the key, or material can added to a portion of the key that is not inserted into a lock”. see Fig. 5-6, such as Fig. 6 snapshot below)

    PNG
    media_image1.png
    361
    288
    media_image1.png
    Greyscale
Fig. 6 snapshot 

	Regarding claim 48. Claim 48 has been analyzed and is/are rejected for the same rationale used to reject claim 29. Claim 48 limitations do not teach or define any new limitations beyond claims 29; therefore, claim 48 is rejected under the same rationale.

	Claims 30-35 and 43-45 are rejected under 35 U.S.C 103 as being unpatentable over Marsh in view of Annan further in view of US Pat. No. 8589288 to Meyer et al. (“Meyer”) in view of US Pat. Pub. NO. 2014/0195425 to Campos et al. (“Campos”).

	Regarding claims 35, 30 and 43. The combination of Marsh in view of Annan discloses the key duplication kiosk of claim 29, wherein confirming the security code includes: 
	The combination of Marsh in view of Annan substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “displaying a first security code to the user on a display device associated with the key duplication kiosk; prompting the user to enter the first security code; receiving a second security code from the user device”. However, Meyer teaches:
	displaying a first security code to the user on a display device associated with the key duplication kiosk (Meyer, Fig. 2A; “receive request to schedule payment 202” > “auto-generate a first security code (FSC) and transmit said FSC to sending entity 204”. Fig. 7A. col. 12, Lines 29-33; “self-service machine 110 prompts receiving entity 104, by displaying security code transaction screen 700 of FIG. 7A, to enter the FSC (i.e., the auto-generated security code received by sending entity 102) in a corresponding code entry field 702”); 
	prompting the user to enter the first security code (Meyer, Fig. 7A; “Please enter the security code provided to you by Sender”); 
	receiving a second security code from the user device (Meyer, Fig. 2A; “auto-generate a second security code (SSC) … 206” > “prompt for entry of FSC and SSC … 210”); and 
	Therefore, it would have been obvious to one of ordinary skill in the kiosk verification art at the time of filing to modify Marsh to include displaying a first security code to the user on a display device associated with the key duplication kiosk; prompting the user to enter the first security code; receiving a second security code from the user device, as taught by Meyer, where this would be performed in order to conducting near real-time payment transaction securely. See Meyer, col. 2-lines 4.

	The combination in view of Meyer substantially discloses the claimed invention; however, the combination in view of Meyer fails to explicitly disclose the “confirming that the second security code matches the first security code”.  However, Campos teaches: confirming that the second security code matches the first security code (Campos, Fig. 2; Codes match? 34”. [0045]; “At block 34, a determination is made whether the received-calculated security code matches the recalculated security code. In embodiments, the provider of the eSVC and/or e-wallet, the eSVC processor, the merchant, or combinations thereof, may determine whether the received-calculated security code matches the recalculated security code. If the received-calculated security code matches the recalculated security code, then the payment transaction may be processed”. [0094]; “Confirmation messages are returned to the electronic value token transaction computer 150 and POS device 111”).   
	Therefore, it would have been obvious to one of ordinary skill in the kiosk verification art at the time of filing to modify Meyer to include confirming that the second security code matches the first security code, as taught by Campos, where this would be performed in order to provide customers with more efficient, secure, and effective way of accessing and using their card-related assets. See Campos, [0004].

	Regarding claims 31-33 and 44-45. Claims 31-33 and 44-45 have been analyzed and are rejected for the same rationale used to reject claims 35, 30 and 43. Claims 31-33 and 44-45 limitations do not teach or define any new limitations beyond claims 35, 30 and 43; therefore, claims 31-33 and 44-45 are rejected under the same rationale.

	Regarding claim 34. The combination discloses the key duplication kiosk of claim 30, wherein the encrypted key information includes one or more of the identification information of the user (Marsh, Fig. 3; “receive user info 316”) and the first security (Marsh, Fig. 3; “receive security info 318”) code (Marsh, [0063]; “the information received at 316, 318, and/or 320 … can be encrypted prior to being stored”).  


Conclusion
1.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVIA SALMAN whose telephone number is (313)446-4901.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVIA SALMAN/Examiner, Art Unit 3687   

/PETER LUDWIG/Primary Examiner, Art Unit 3687